DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 3/10/2022. This Action is made FINAL.
Claims 1-15 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection utilizes on a new combination of paragraphs from the reference cited in the previous office action further in view of a newly cited reference Yang (US20180362032A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Independent claim 1, 6, 11 recited “successively inform the plurality of the target vehicles of a corresponding driving action that the main vehicle is about to make with respect to each of the plurality of the target vehicles” without providing the written description in the specification or drawing of their corresponding structure. Applicant pointed to Para. 62-64 of specification as support for this limitation however the examiner notes that the paragraphs only discloses “the main vehicle may send corresponding prompt information to respective target vehicles associated with the subsequent decision information, based on a timing rule”, the specification does not disclose “successively inform the plurality of the target vehicles of a corresponding driving action that the main vehicle is about to make with respect to each of the plurality of the target vehicles”.

	Dependent claims 4-5, 7-10, 12-15 are rejected because the claims depended on claim 1, 6, 11  which is rejected base on the reason above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (US  Patent 10185327 B1) in view of Yang (US20180362032A1).

	In regards to claim 1, Konrardy teaches An interaction method between vehicles, comprising: 
	…sending the plurality of the prompt information to the plurality of the target vehicles respectively, based on a timing rule, to successively inform the plurality of the target vehicles of a corresponding driving action (Konrardy: Para 62 “the autonomous operation feature data (or information derived therefrom) may be transmitted directly via radio links 183 or indirectly via network 130 from the vehicle 108 to other vehicles (or to mobile devices 110). By communicating information associated with the autonomous operation feature data to other nearby vehicles, the other vehicles or their operators may make use of such data for routing, control, or other purposes”; Para 143 “the order in which the autonomous vehicles 182.1-182.N are evaluated by the server 140 for path coordination may be determined according to a priority level. Each of the autonomous vehicles 182.1-182.N may be assigned a priority level and/or the autonomous vehicle 182.1-182.N having the highest priority level may be evaluated first, the autonomous vehicle 182.1-182.N having the second highest priority level may be evaluated second, and so on. In some embodiments, priority level may be assigned based upon the distance to the corresponding waypoint for an autonomous vehicle 182.1-182.N. For example, three autonomous vehicles 182.1-182.3 may be travelling on the same highway, each having a corresponding waypoint at a different highway exit. The autonomous vehicle 182.1 with a corresponding waypoint at the closest highway exit may be assigned the highest priority level and/or the autonomous vehicle 182.3 with a corresponding waypoint at the farthest highway exit may be assigned the lowest priority level”; Para 144 “the first autonomous vehicle 182.1 with the highest priority level may be evaluated first. The server 140 may direct the first autonomous vehicle 182.1 with the highest priority level to move into the right lane and keep going straight until the autonomous vehicle 182.1 reaches a first highway exit. The server 140 may also direct the other autonomous vehicles 182.2-182.3 to move into the center and left lanes respectively to avoid a collision with the first autonomous vehicle 182.1. The second autonomous vehicle 182.2 having the second highest priority level may be directed to continue in the center lane until the first autonomous vehicle 182.1 exits the highway and then to maneuver into the right lane before exiting the highway at a second highway exit. The third autonomous vehicle 182.3 having the lowest priority level may be directed to continue in the left lane until the second autonomous vehicle 182.2 moves into the right lane and at that point, the third autonomous vehicle 182.3 may be directed to maneuver into the center lane. When the second autonomous vehicle 182.2 exits the highway, the third autonomous vehicle 182.3 may be directed to maneuver into the right lane before exiting the highway at a third highway exit”; i.e. priority level (timing rule) is utilized in evaluating and assigning maneuvers autonomous vehicles (successively inform the plurality of the target vehicles of a corresponding driving action) ) that the main vehicle is about to make with respect to each of the plurality of the target vehicles(Konrardy Para 4 “An autonomous or semi-autonomous vehicle may communicate with other vehicles within a predetermined communication range to alert the other vehicles of maneuvers which the autonomous vehicle will make (e.g., turns, lane changes, etc.) or to coordinate actions between several vehicles (e.g., coordinating paths based upon when each vehicle will exit a highway)”), 
wherein the driving strategy of the main vehicle comprises a currently planned trajectory, which is to be followed by the main vehicle within a subsequent time period (Konrardy: Para 6 “one or more maneuvers for the vehicle may include a series of lane changes to reach the highway exit in a shortest amount of time without colliding with any other of the plurality of vehicles”).
Yet Konrardy do not teach selecting a plurality of target vehicles from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle;
determining and obtaining a plurality of decision information of the main vehicle associated with status information of the plurality of the target vehicles from the driving strategy of the main vehicle respectively , according to the status information of the plurality of the target vehicles, wherein the decision information of the main vehicle comprises information of a driving action that the main vehicle is about to make with respect to the target vehicle;
 converting the plurality of the decision information of the main vehicle into a plurality of prompt information…
	However, in the same field of endeavor, Yang teaches selecting a plurality of target vehicles from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle (Yang: Para 9 “the second vehicle may be a vehicle different from the first vehicle. Specifically, the second vehicle may be a vehicle that is determined by the network device and that is affected on the first lane and the second lane by lane change by the first vehicle, and the network device may determine, according to a vehicle location and a vehicle speed, that the affected vehicle is a second vehicle”; Para 95 “the network device may determine that on the second lane, all vehicles within a range of 300 meters in front of the first vehicle and all vehicles 500 meters behind the first vehicle are all affected vehicles, that is, second vehicles”; Para 95 “when determining an affected vehicle, the network device may further consider another factor, for example, a vehicle speed. A vehicle that is relatively far from the first vehicle and is not within a preset distance but has a relatively high vehicle speed may also be affected by lane change by the first vehicle. Therefore, the network device may determine a relative distance between another vehicle and the first vehicle according to a vehicle speed and a distance, so as to determine a second vehicle that is affected by lane change”; Para 130 “within a preset distance around the first vehicle, the first vehicle may detect, by using a radar, a sensor, or another device of the first vehicle, whether there is an obstacle. The obstacle may be a big rock, a pedestrian, a manned driving vehicle without an Internet connection, or the like. The preset distance may be set according to an actual situation, and the preset distance may be determined according to a furthest range that can be detected by the first vehicle. In addition, a range that can be detected by the first vehicle is further limited by a related detection apparatus on the first vehicle”; i.e. vehicles within a preset distance (a sensing range of a main vehicle) affected by lane change by the first vehicle (a driving strategy of the main vehicle) ) ;
	determining and obtaining a plurality of decision information of the main vehicle (Yang: Para 5 “sending, by a first vehicle, lane change request information to a network device, to request to change from a first lane to a second lane; sending, by the first vehicle, first real-time information to the network device, where the first real-time information includes a vehicle speed and a location of the first vehicle; receiving, by the first vehicle, first lane change indication information sent by the network device, where the lane change indication information is determined by the network device according to the first real-time information and second real-time information, the lane change indication information is a response made by the network device to the lane change request information, the second real-time information is sent by the second vehicle to the network device, the second real-time information includes a vehicle speed and a location of the second vehicle, and the first lane change indication information indicates that the first vehicle is allowed to perform lane change; and changing, by the first vehicle, from the first lane to the second lane according to the lane change indication information”; Para 10 “if the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change, the method further includes: receiving, by the first vehicle, first vehicle speed information sent by the network device, where the first vehicle speed information is determined by the network device according to the vehicle speeds and the locations of the first vehicle and the second vehicle; adjusting, by the first vehicle, the vehicle speed to a first vehicle speed according to the first vehicle speed information; sending, by the first vehicle, third real-time information to the network device, where the third real-time information includes a vehicle speed and a location of the first vehicle that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information; and receiving, by the first vehicle, second lane change indication information sent by the network device, where the second lane change indication information is a response made by the network device to the lane change request information according to the third real-time information and fourth real-time information, the fourth real-time information is sent by the second vehicle to the network device, the fourth real-time information includes a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to second vehicle speed information, and the second vehicle speed information is determined by the network device according to the first real-time information and the second real-time information”; i.e. allowed to perform lane change or not allowed to perform lane change and receiving first vehicle speed information encompasses determining and obtaining a plurality of decision information of the main vehicle) associated with status information of the plurality of the target vehicles from the driving strategy of the main vehicle respectively (Yang: Para 95 “when determining an affected vehicle, the network device may further consider another factor, for example, a vehicle speed. A vehicle that is relatively far from the first vehicle and is not within a preset distance but has a relatively high vehicle speed may also be affected by lane change by the first vehicle. Therefore, the network device may determine a relative distance between another vehicle and the first vehicle according to a vehicle speed and a distance, so as to determine a second vehicle that is affected by lane change”; Para 5 “sending, by a first vehicle, lane change request information to a network device, to request to change from a first lane to a second lane; sending, by the first vehicle, first real-time information to the network device, where the first real-time information includes a vehicle speed and a location of the first vehicle; receiving, by the first vehicle, first lane change indication information sent by the network device, where the lane change indication information is determined by the network device according to the first real-time information and second real-time information”; Para 5 “the second real-time information is sent by the second vehicle to the network device, the second real-time information includes a vehicle speed and a location of the second vehicle”), according to the status information of the plurality of the target vehicles, wherein the decision information of the main vehicle comprises information of a driving action that the main vehicle is about to make with respect to the target vehicle (Yang: Para 5 “sending, by a first vehicle, lane change request information to a network device, to request to change from a first lane to a second lane; sending, by the first vehicle, first real-time information to the network device, where the first real-time information includes a vehicle speed and a location of the first vehicle; receiving, by the first vehicle, first lane change indication information sent by the network device, where the lane change indication information is determined by the network device according to the first real-time information and second real-time information, the lane change indication information is a response made by the network device to the lane change request information, the second real-time information is sent by the second vehicle to the network device, the second real-time information includes a vehicle speed and a location of the second vehicle, and the first lane change indication information indicates that the first vehicle is allowed to perform lane change; and changing, by the first vehicle, from the first lane to the second lane according to the lane change indication information”; Para 10 “if the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change, the method further includes: receiving, by the first vehicle, first vehicle speed information sent by the network device, where the first vehicle speed information is determined by the network device according to the vehicle speeds and the locations of the first vehicle and the second vehicle; adjusting, by the first vehicle, the vehicle speed to a first vehicle speed according to the first vehicle speed information; sending, by the first vehicle, third real-time information to the network device, where the third real-time information includes a vehicle speed and a location of the first vehicle that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information; and receiving, by the first vehicle, second lane change indication information sent by the network device, where the second lane change indication information is a response made by the network device to the lane change request information according to the third real-time information and fourth real-time information, the fourth real-time information is sent by the second vehicle to the network device, the fourth real-time information includes a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to second vehicle speed information, and the second vehicle speed information is determined by the network device according to the first real-time information and the second real-time information”; i.e. allowed to perform lane change or not allowed to perform lane change and receiving first vehicle speed information encompasses decision information of the main vehicle); and
converting the plurality of the decision information of the main vehicle into a plurality of prompt information (Yang: Para 102 “when the network device determines, according to the first real-time information of the first vehicle and the second real-time information of the second vehicle, that the first vehicle cannot perform lane change, the network device needs to re-plan vehicle speeds of the first vehicle and the second vehicle. To prevent an accident, when the first vehicle performs lane change, the vehicle speed cannot be excessively high, and similarly, the vehicle speed of the second vehicle cannot be excessively high either. The network device may plan vehicle speeds of the first vehicle and the second vehicle according to an actual situation, so that the vehicle speeds of the first vehicle and the second vehicle satisfy preset conditions, and send adjusted vehicle speeds to the first vehicle and the second vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an interaction method between vehicles of Konrardy with the feature of selecting a plurality of target vehicles from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle; determining and obtaining a plurality of decision information of the main vehicle associated with status information of the plurality of the target vehicles from the driving strategy of the main vehicle respectively , according to the status information of the plurality of the target vehicles, wherein the decision information of the main vehicle comprises information of a driving action that the main vehicle is about to make with respect to the target vehicle; converting the plurality of the decision information of the main vehicle into a plurality of prompt information disclosed by Yang. One would be motivated to do so for the benefit of “improve a driving order and driving safety of a self-driving vehicle” (Yang: Para 4).

	Regarding claim 2, the combination of Konrardy and Yang teaches the interaction method according to claim 1, Konrardy further teaches wherein before the selecting a plurality of target vehicle from vehicles within a sensing range of a main vehicle, based on a driving strategy of the main vehicle, the method further comprises: 
	obtaining a latest driving strategy generated by the main vehicle (Konrardy: Para 129 “the communication may include an indication of a waypoint on a route for the autonomous vehicle 182.1-182.N. The waypoint may be the next waypoint on the autonomous vehicle's route. For example, when the autonomous vehicle 182.1-182.N travels from a starting location to a destination, a set of navigation directions may be generated to direct the autonomous vehicle 182.1-182.N to the destination. The set of navigation directions may include several waypoints, where the autonomous vehicle is instructed to perform a maneuver at each waypoint (e.g., turn left, turn right, exit the highway, merge onto the highway, arrive at the destination, etc.). Accordingly, the communication may include the next waypoint corresponding to an upcoming maneuver for the autonomous vehicle 182.1-182.N”); and 
acquiring status information of all vehicles in a preset area within the sensing range of the main vehicle in real time (Konrardy: Fig. 6 Element 602&604; Para 116 “the on-board computer 114 may receive communications identifying paths of other vehicles travelling on the same road and/or may identify the locations of the other vehicles on the same road”).
	
	Regarding claim 3, the combination of Konrardy and Yang teaches the interaction method according to claim 1, Konrardy further teaches wherein the status information of the target vehicle comprises at least one of a position of the target vehicle on a road, a distance between the target vehicle and the main vehicle, a speed of the target vehicle, [[an acceleration of the target vehicle, and an appearance characteristic of the target vehicle]] (Konrardy: Fig. 5 Element 504; Fig. 6 Element 604; Para 99 “A distance may be identified between the vehicles 108, 182 (block 504) as well as the current speeds of the vehicles 108, 182”; Para 116 “the on-board computer 114 may receive communications identifying paths of other vehicles travelling on the same road and/or may identify the locations of the other vehicles on the same road”).

	Regarding claim 4, the combination of Konrardy and Yang teaches the interaction method according to claim 1, Konrardy further teaches wherein the converting the plurality of the decision information of the main vehicle into a plurality of prompt information, and sending the plurality of prompt information to the target vehicles respectably, based on a timing rule (Konrardy: Para 62 “the autonomous operation feature data (or information derived therefrom) may be transmitted directly via radio links 183 or indirectly via network 130 from the vehicle 108 to other vehicles (or to mobile devices 110). By communicating information associated with the autonomous operation feature data to other nearby vehicles, the other vehicles or their operators may make use of such data for routing, control, or other purposes”; Para 143 “the order in which the autonomous vehicles 182.1-182.N are evaluated by the server 140 for path coordination may be determined according to a priority level. Each of the autonomous vehicles 182.1-182.N may be assigned a priority level and/or the autonomous vehicle 182.1-182.N having the highest priority level may be evaluated first, the autonomous vehicle 182.1-182.N having the second highest priority level may be evaluated second, and so on. In some embodiments, priority level may be assigned based upon the distance to the corresponding waypoint for an autonomous vehicle 182.1-182.N. For example, three autonomous vehicles 182.1-182.3 may be travelling on the same highway, each having a corresponding waypoint at a different highway exit. The autonomous vehicle 182.1 with a corresponding waypoint at the closest highway exit may be assigned the highest priority level and/or the autonomous vehicle 182.3 with a corresponding waypoint at the farthest highway exit may be assigned the lowest priority level”; Para 144 “the first autonomous vehicle 182.1 with the highest priority level may be evaluated first. The server 140 may direct the first autonomous vehicle 182.1 with the highest priority level to move into the right lane and keep going straight until the autonomous vehicle 182.1 reaches a first highway exit. The server 140 may also direct the other autonomous vehicles 182.2-182.3 to move into the center and left lanes respectively to avoid a collision with the first autonomous vehicle 182.1. The second autonomous vehicle 182.2 having the second highest priority level may be directed to continue in the center lane until the first autonomous vehicle 182.1 exits the highway and then to maneuver into the right lane before exiting the highway at a second highway exit. The third autonomous vehicle 182.3 having the lowest priority level may be directed to continue in the left lane until the second autonomous vehicle 182.2 moves into the right lane and at that point, the third autonomous vehicle 182.3 may be directed to maneuver into the center lane. When the second autonomous vehicle 182.2 exits the highway, the third autonomous vehicle 182.3 may be directed to maneuver into the right lane before exiting the highway at a third highway exit”; i.e. priority level (timing rule) is utilized in evaluating and assigning maneuvers autonomous vehicles (successively inform the plurality of the target vehicles of a corresponding driving action) ), comprises: 
	converting the plurality of the decision information of the main vehicle into the plurality of prompt information recognizable by the target vehicle (Konrardy: Para 72 “When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 or the communication module 220, which signal may be used by other autonomous vehicles to adjust their controls”; i.e. required maneuvers/autonomous control actions (decision information of the main vehicle) convert to control signals for the vehicle (converting into the prompt information recognizable by the target vehicle)); 
	constructing a dedicated communication channel between the main vehicle and each of the target vehicle (Konrardy: Fig. 1B Element 183a; Para 36 “each of mobile computing devices 184.1 and 184.2 may be configured to communicate with one another directly via peer-to-peer (P2P) wireless communication and/or data transfer”; Para 37 “mobile computing devices 184.1 and 184.2 may be configured to communicate with one another via a direct radio link 183a, which may utilize, for example, a Wi-Fi direct protocol, an ad-hoc cellular communication protocol, etc.”; Para 38 “Vehicle controllers 181.1 may also communicate with other vehicle controllers and/or mobile computing devices 184.2 directly or indirectly through mobile computing device 184.1 via local radio links 183a”; i.e. direct communication via local radio links 183a encompasses a dedicated communication channel); and 
	sending the plurality of prompt information recognizable by the plurality of target vehicle to the target vehicle via the corresponding dedicated communication channel, respectively (Konrardy: Para 72 “When the controller 204 determines an autonomous control action is required (block 308), the controller 204 may cause the control components of the vehicle 108 to adjust the operating controls of the vehicle to achieve desired operation (block 310). For example, the controller 204 may send a signal to open or close the throttle of the vehicle 108 to achieve a desired speed. Alternatively, the controller 204 may control the steering of the vehicle 108 to adjust the direction of movement. In some embodiments, the vehicle 108 may transmit a message or indication of a change in velocity or position using the communication component 122 or the communication module 220, which signal may be used by other autonomous vehicles to adjust their controls”).

	Regarding claim 5, the combination of Konrardy and Yang teaches the interaction method according to claim 1, Konrardy further teaches wherein the converting the plurality of the decision information of the main vehicle into a plurality of prompt information and sending the plurality of  the prompt information to the target vehicle respectively, based on a timing rule(Konrardy: Para 62 “the autonomous operation feature data (or information derived therefrom) may be transmitted directly via radio links 183 or indirectly via network 130 from the vehicle 108 to other vehicles (or to mobile devices 110). By communicating information associated with the autonomous operation feature data to other nearby vehicles, the other vehicles or their operators may make use of such data for routing, control, or other purposes”; Para 143 “the order in which the autonomous vehicles 182.1-182.N are evaluated by the server 140 for path coordination may be determined according to a priority level. Each of the autonomous vehicles 182.1-182.N may be assigned a priority level and/or the autonomous vehicle 182.1-182.N having the highest priority level may be evaluated first, the autonomous vehicle 182.1-182.N having the second highest priority level may be evaluated second, and so on. In some embodiments, priority level may be assigned based upon the distance to the corresponding waypoint for an autonomous vehicle 182.1-182.N. For example, three autonomous vehicles 182.1-182.3 may be travelling on the same highway, each having a corresponding waypoint at a different highway exit. The autonomous vehicle 182.1 with a corresponding waypoint at the closest highway exit may be assigned the highest priority level and/or the autonomous vehicle 182.3 with a corresponding waypoint at the farthest highway exit may be assigned the lowest priority level”; Para 144 “the first autonomous vehicle 182.1 with the highest priority level may be evaluated first. The server 140 may direct the first autonomous vehicle 182.1 with the highest priority level to move into the right lane and keep going straight until the autonomous vehicle 182.1 reaches a first highway exit. The server 140 may also direct the other autonomous vehicles 182.2-182.3 to move into the center and left lanes respectively to avoid a collision with the first autonomous vehicle 182.1. The second autonomous vehicle 182.2 having the second highest priority level may be directed to continue in the center lane until the first autonomous vehicle 182.1 exits the highway and then to maneuver into the right lane before exiting the highway at a second highway exit. The third autonomous vehicle 182.3 having the lowest priority level may be directed to continue in the left lane until the second autonomous vehicle 182.2 moves into the right lane and at that point, the third autonomous vehicle 182.3 may be directed to maneuver into the center lane. When the second autonomous vehicle 182.2 exits the highway, the third autonomous vehicle 182.3 may be directed to maneuver into the right lane before exiting the highway at a third highway exit”; i.e. priority level (timing rule) is utilized in evaluating and assigning maneuvers autonomous vehicles (successively inform the plurality of the target vehicles of a corresponding driving action) ),  comprises: 
	determining a sending sequence for sending prompt information to corresponding target vehicles, according to association degrees between the decision information of the main vehicle and the corresponding target vehicles (Konrardy: Para 138 “if the autonomous vehicle 182.1 will collide with any of the other autonomous vehicles 182.2-182.N, the server 140 may determine second sets of maneuvers for the other autonomous vehicles 182.2-182.N to avoid the path of the autonomous vehicle 182.1 (block 614). In some embodiments, the server 140 may identify second sets of maneuvers for each autonomous vehicle which is directly in front of, behind, or immediately adjacent to the autonomous vehicle 182.1. Then, the server 140 may work outwards and identify second sets of maneuvers for autonomous vehicles further away from the autonomous vehicle 182.1. Maneuvers within the second sets of maneuvers may include speeding up, slowing down, pulling over, changing lanes, turning, reversing, and/or any other suitable maneuver”; i.e. the distance and location of other autonomous vehicles encompass association degrees between the decision information of the main vehicle and the corresponding target vehicles as the vehicles farther away are ranked lower as the chance of collision is lower; Para 142 “the first autonomous vehicle 182.1 that is evaluated by the server 140 may be directed to a corresponding waypoint without taking into account any second sets of maneuvers to be performed to avoid collisions with other autonomous vehicles. Each subsequent autonomous 182.2-182.N that is evaluated by the server 140 may be directed to a corresponding waypoint, where at least some of the maneuvers to the corresponding waypoint are from a second set of maneuvers to avoid a collision with a previously evaluated autonomous vehicle”; Para 143 “the order in which the autonomous vehicles 182.1-182.N are evaluated by the server 140 for path coordination may be determined according to a priority level. Each of the autonomous vehicles 182.1-182.N may be assigned a priority level and/or the autonomous vehicle 182.1-182.N having the highest priority level may be evaluated first, the autonomous vehicle 182.1-182.N having the second highest priority level may be evaluated second, and so on”; i.e. according to the evaluation order, sent a sending sequence would be created as the transmission of the maneuvers would be in the same order that the vehicles are evaluated); and 
	sending the prompt information to the corresponding target vehicles in the sending sequence (Konrardy: Para 139 “the server 140 may determine that the autonomous vehicle 182.1 may collide with another autonomous vehicle 182.2 in the same lane which is directly in front of the autonomous vehicle 182.1, when the autonomous vehicle 182.1 is travelling at the current speed and/or using maneuvers which correspond to the minimum distance. Accordingly, the server 140 may determine a second set of maneuvers for the other autonomous vehicle 182.2 which includes a lane change out of the lane of the autonomous vehicle 182.1. Each of the second sets of maneuvers may be transmitted to the respective autonomous vehicles 182.2-182.N for the autonomous vehicles 182.2-182.N to traverse according to a respective second set of maneuvers”; i.e. the autonomous vehicles are evaluated in order and the transmission of the maneuvers would be in the same order that the vehicles are evaluated).

	As per claim 6, it recites an interaction apparatus between vehicles having limitations similar to those of claim 1 and therefore is rejected on the same basis. Konrardy further teaches one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform the functions (Konrardy: Para 9 “one or more program memories coupled to one or more processors of the mobile computing device, personal electronic device, on-board computer, or remote server. Such program memories may store instructions to cause the one or more processors to implement part or all of the method described above”.

As per claim 7, it recites an interaction apparatus between vehicles having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 8, it recites an interaction apparatus between vehicles having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 9, it recites an interaction apparatus between vehicles having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 10, it recites an interaction apparatus between vehicles having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

	As per claim 11, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Konrardy further teaches a non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, cause the processor to perform the functions (Konrardy: Para 9 “one or more program memories coupled to one or more processors of the mobile computing device, personal electronic device, on-board computer, or remote server. Such program memories may store instructions to cause the one or more processors to implement part or all of the method described above”.

As per claim 12, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 13, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 14, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 15, it recites a non-transitory computer-readable storage medium having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668